Citation Nr: 0935040	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  02-03 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for dermatitis 
of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1952 to August 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above-referenced 
claim.  

In a correspondence received in February 2006, the Veteran 
indicated that his domicile had changed and requested that 
his case be sent to the RO located in Pittsburg, 
Pennsylvania.  Accordingly, as a result of a change in 
domicile of the appellant, jurisdiction of this matter was 
transferred to that of the Pittsburg RO.

In March 2007, the Veteran had been scheduled to appear at a 
personal hearing over which a Veterans Law Judge would have 
presided while at the RO.  However, in a letter dated in 
March 2007, the Veteran's representative indicated that he 
was unable to attend, and that he requested the hearing not 
be rescheduled.

This matter was previously before the Board in October 2007, 
at which time it was remanded for further development and 
adjudicative action.  It is now returned to the Board for 
further appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
service-connected dermatitis of the feet is manifested by 
exfoliation, exudation or itching of an exposed surface or 
extensive area.

2.  The evidence of record does not show that the Veteran's 
service-connected dermatitis of the feet involves at least 5 
percent, but less than 20 percent, of the entire body, at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or the use of intermittent systematic therapy, such 
as corticosteroids or other immunosuppressive drugs, for a 
total duration of six weeks during the past 12-month period.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-
connected dermatitis of the feet have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2001, 
2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letter dated in May 2001, the Veteran was notified of the 
information and evidence necessary to substantiate his claim.  
VA told the Veteran what information he needed to provide, 
and what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that VA 
has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in March 2006, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nonetheless, in light of the Board's denial of the 
Veteran's claim, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the Court's holding.  


For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect of 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, the Veteran was provided pertinent information 
in the above mentioned letter and in a Supplemental Statement 
of the Case dated in August 2006.  Specifically, VA informed 
the Veteran of the necessity of providing, on his own or by 
VA, medical or lay evidence demonstrating a worsening or 
increase in severity of the respective disability and the 
effect that the worsening has on his employment and daily 
life.  The Veteran was informed that should an increase in 
disability be found, a disability rating would be determined 
by applying the relevant diagnostic codes; and examples of 
pertinent medical and lay evidence that he could submit 
relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.  His claim 
was later readjudicated by way of an August 2009 Supplemental 
Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and VA 
medical treatment records have been obtained.  He was 
provided appropriate VA medical examinations.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Increased Disability Rating

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Dermatitis of the Feet

The Veteran's claim for an increased disability rating for 
dermatitis of the feet was received by the RO in April 2001.  
The relevant diagnostic criteria for the evaluation of skin 
disabilities have been revised during the pendency of this 
appeal.  The effective date of the change was August 30, 
2002.  See 67 Fed. Reg. 49590, 49596-99 (July 31, 2002).  The 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  The 
prior criteria can apply only the periods before the 
effective date of the regulatory change.  See VAOPGCPREC 3-00 
(Apr. 10, 2000).  In the present case, the Veteran's 
disabilities were considered under both the old and new 
criteria, and he was notified of both the old and the revised 
regulations.  Accordingly, there is no prejudice to the 
Veteran in evaluating the Veteran's disability pursuant to 
both sets of criteria.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Pursuant to the old schedule of ratings for skin disorders, 
Diagnostic Code 7813 (dermatophytosis) was to be rated under 
Diagnostic Code 7806 (eczema).  See 38 C.F.R. § 4.118 (2001).  
Under Diagnostic Code 7806, a noncompensable rating was 
assigned for exfoliation, exudation or itching on a 
nonexposed surface or small area.  A 10 percent rating was 
assigned for exfoliation, exudation or itching of an exposed 
surface or extensive area.  A 30 percent disability rating 
was assigned in cases of constant exudation or itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. § 
4.118, Diagnostic Codes 7806, 7813 (2001).

Under the new criteria, the Veteran's dermatitis of the feet  
is considered to be a form of dermatophytosis.  See 
Diagnostic Code 7813.  The Board notes that under the revised 
schedule of ratings for skin disorders, dermatophytosis is to 
be rated under Diagnostic Code 7800 (disfigurement of the 
head, face, or neck), Diagnostic Codes 7801-7805 (scars), or 
Diagnostic Code 7806 (dermatitis), depending on the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7813 (2008).  Here, dermatitis is the predominant disability 
as the medical evidence does not show that the symptomatology 
of Veteran's service-connected disability involves the head, 
face, neck, or scars.  

Under the new version of Diagnostic Code 7806, dermatitis 
warrants 10 percent rating if the disease covers at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or the intermittent use of systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted if the disease 
covers 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; if constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent, maximum, rating is warranted if 
the disease covers more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; if 
constant or near constant systematic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (2008). 

Facts

The Veteran underwent a VA skin diseases examination in June 
2001.  The examiner noted that the Veteran retired in 1989.  
Physical examination revealed no rash on the feet.  He was 
noted good peripheral pulses, with decreased vibration in 
both feet and hypesthesia dorsal of the left foot.  He denied 
any associated systematic or nervous manifestations.  Xerosis 
was observed on the inner distal legs.  No scars were noted.  
The diagnoses were no evident rash on both feet, with a 
scaly, dry rash (xerosis) with nodules on the legs.

The Veteran's VA outpatient treatment records, dated from 
April 2000 to October 2007, were obtained.  These records 
reflect that he underwent a bilateral foot exam in August 
2005, at which time he was noted to have a decreased pedal 
pulse on the right side.  The Veteran also underwent a 
bilateral foot exam in August 2005, July 2006 and June 2007, 
at which time physical examination and visual inspection of 
the feet was reported as normal.  In an outpatient record 
dated later in July 2006, the Veteran reported having had a 
callous on the bottom of his left foot; he stated that it was 
occasionally sore and that it "dries up and goes away for a 
while."  The examiner noted the presence of a small dime-
sized calloused area on the bottom of the left foot, with no 
drainage noted.  In March 2006, he reported having lesions on 
his right foot for "about a year," which he reported had 
increased in size.  He was diagnosed with corns and 
callosities in September 2006.  In March 2007, the Veteran 
was observed to have a callus at the ball of both feet.  He 
was noted to have lesions porokeratosis on the first 
metacarpophalangeal joint of the left foot in April 2007.  
These records show that he was prescribed topical medications 
to apply to his skin and feet in June 2007.  

The Veteran underwent a VA skin diseases examination in June 
2009.  He reported having outbreaks of dermatitis of the feet 
every three to four months, which was described as a red, 
itchy rash.  He denied any crusting, drainage, blisters, or 
papules.  He reported using a topical cream to treat his 
condition.  According to the Veteran, his dermatitis of the 
feet did not interfere with his activities of daily living.  
Based on a review of the claims file, the examiner noted the 
Veteran's history of actinic keratosis and seborrheic 
keratosis on the upper and lower extremities, trunk, and 
face.  Physical examination of the feet revealed no evidence 
of dermatitis of the feet or tinea pedis.  The feet were 
described as dry, with normal color.  No exfoliation, 
exudation, itching, lesions, disfigurement secondary to a 
skin condition, ulceration, crusting, or systematic or 
nervous manifestations were observed or reported.  His toe 
nails were within normal limits.  Following the examination, 
the examiner found the Veteran to have rosacea of the face, 
eczema of the elbows, actinic keratosis, and seborrheic 
keratosis; however, he opined that there was no clinical 
relationship between these conditions and the service-
connected dermatitis of the feet,  as these types of skin 
conditions were separate and not secondary to the feet 
condition.  The Veteran was diagnosed with dermatitis of the 
feet, involving zero percent of the unexposed skin, zero 
percent of the exposed skin, and zero percent of the total 
skin.

In July 2009, the Veteran submitted a detailed list of the 
topical creams he reported using to treat his skin condition.

Analysis

Having reviewed the evidence and the pertinent laws, the 
Board determines that the Veteran's dermatitis of the feet 
does not meet the criteria for a compensable rating under 
either the former or the revised criteria of Diagnostic Code 
7806.  The medical evidence of record does not indicate that 
an increased disability rating is warranted in either 
circumstance.  As the preponderance of the evidence is 
against the claim, the appeal must be denied.

Under the former criteria, the medical evidence of record 
does not indicate that the Veteran's service-connected 
disability involved an exposed surface or extensive area, as 
the condition affected the feet.  Indeed, the medical 
evidence of record prior to August 30, 2002, is negative for 
any reports of or treatment for dermatitis of the feet.  As 
the evidence of the Veteran's condition during this time 
period does not show the involvement of an exposed or 
extensive area, there is no need to discuss whether this 
condition is manifested by exfoliation, exudation, or 
itching, since these symptoms must involve either an exposed 
or extensive area.  See Melson v. Derwinski, 1 Vet. App. 334 
(1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).  Thus, there is no basis to award a 
compensable disability rating under the former diagnostic 
code.  

Applying the current version of Diagnostic Code 7806, the 
medical evidence of record also fails to indicate that a 
compensable disability rating is warranted.  While the 
evidence reflects intermittent treatment for calluses on the 
feet, the medical evidence does not show that the Veteran's 
service-connected dermatitis of the feet affects at least 5 
percent, but less than 20 percent, of his entire body, at 
least 5 percent but less than 20 percent of exposed areas 
affected, or; the need for intermittent systematic therapy, 
such as corticosteroids or other immunosuppressive drugs.  
Again, the Board notes that the Veteran's dermatitis of the 
feet does not involve an exposed area; therefore the rating 
criteria requiring the involvement of an exposed area does 
not apply in this case.  Moreover, the evidence of record 
does not show that the condition affects at least 5 percent 
of his entire body.  Instead, the June 2009 VA examiner 
reported that there was no evidence of dermatitis of the feet 
and that the Veteran's dermatitis involved zero percent of 
the total skin.  In this regard, the Board acknowledges that 
the Veteran has been noted to have additional non-service 
connected skin conditions.  However, these conditions have 
not been etiologically connected to his dermatitis of the 
feet.  Any alleged relationships between the non-service 
connected skin conditions and the dermatitis of the feet were 
explicitly discounted by the June 2009 VA examiner.  Finally, 
the Board finds that the medical evidence does not show, nor 
has the Veteran alleged, that his disability requires the use 
of intermittent systematic therapy.  He has instead reported 
the use of topical creams to treat his skin condition.  
Accordingly, the Board finds that there is no basis to grant 
a compensable disability rating in this instance.
               
Consideration has also been given to whether a higher 
disability rating is warranted under a different Diagnostic 
Code applicable to skin disabilities set forth under the 
current Schedule for Rating Disabilities.  Diagnostic Code 
7800 (disfigurement of the head, neck, or face) is 
inapplicable in this case, as the Veteran's service-connected 
disability involves the feet, and there is no medical 
evidence that the disability involves any other area of the 
Veteran's skin.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  
The criteria of Diagnostic Codes 7801 (scars, other than the 
head, face, or neck, that are deep or that cause limited 
motion), 7802 (scars other than the head, face, or neck that 
are superficial and do not caused limited motion), 7803 
(unstable superficial scar manifested by frequent loss of 
covering of the skin over the scar), 7804 (superficial scar 
which is painful on examination), and 7805 (which instructs 
the rater to evaluate a scar according to limitation of 
function of the affected part) are also not applicable.  38 
C.F.R. § 4.118; Diagnostic Codes 7801-7805.  There is no lay 
or medical evidence that the Veteran's service-connected 
disability involves the head, face, or neck or any evidence 
of scarring or a limitation of motion of the feet.  Thus, a 
disability rating under a different diagnostic code for a 
skin disability is not warranted in this case.  
 
The Board has considered the Veteran's own statements as to 
the extent of his current symptoms and finds him certainly 
competent to report his current symptomatology.  Layno v. 
Brown, 6 Vet.  App. 465, 470 (1994).  In this regard, the 
Board acknowledges the Veteran's reports of having outbreaks 
of the skin condition on his feet every three to four month.  
However, in evaluating a claim for an increased schedular 
rating, VA must only consider the factors as enumerated in 
the rating criteria discussed above, which in part involves 
the examination of clinical data gathered by competent 
medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  To the extent that the Veteran argues or suggests 
that the clinical data supports a higher disability rating or 
that the rating criteria should not be employed, he is not 
competent to make such an assertion.  See Espiritu v. 
Derwinski, 2 Vet. App. 494, 494 (1994) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration). 
 
The Board finds that there is no objective evidence of any 
unusual or exceptional circumstances, such as marked 
interference with the Veteran's employment, nor frequent 
periods of hospitalization related to this service-connected 
disorder, that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  The Veteran has 
reported that he is retired.  During the June 2009 VA 
examination, he denied that his dermatitis of the feet 
affected his activities of daily living.  Therefore, referral 
by the RO to the Chief Benefits Direction of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321 is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 


ORDER

Entitlement to a compensable disability rating for service-
connected dermatitis of the feet is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


